Exhibit 10.3

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED

EFFECTIVE AUGUST 1, 2020







--------------------------------------------------------------------------------

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED EFFECTIVE AUGUST 1, 2020

TABLE OF CONTENTS

ARTICLE I. HISTORY AND PURPOSE

    

1

 









ARTICLE II. DEFINITIONS



1















2.1.

    

Accrued Benefit



1



2.2.



Board



1



2.3.



Change of Control



1



2.4.



Code



2



2.5.



Committee



2



2.6.



Company



2



2.7.



Disability



2



2.8.



Effective Date



2



2.9.



Eligible Spouse



3



2.10.



Event Payment Date



3



2.11.



Market Interest Rate



3



2.12.



Normal Retirement Date



3



2.13.



Participant



3



2.14.



Participation Date



3



2.15.



Plan



3



2.16.



Plan Administrator



3



2.17.



Plan Year or Year



3



2.18.



Related Company



3



2.19.



Separation Date



3



2.20.



Separation from Service



3



2.21.



SERP Actuarial Value



4



2.23.



Year



4



2.24.



Years of Service



4















ARTICLE III. PARTICIPATION



4











3.1.



Participation Date



4



3.2.



Cessation of Participation



5



3.3.



Participation not Contract of Employment



5



3.4.



SERP Plan



5















ARTICLE IV. RETIREMENT BENEFITS



5











4.1.



Determination of Accrued Benefit



5



4.2.



Annual Allocation to Cash Balance Account



5



4.3.



Final Cash Balance Account Allocation



5



4.4.



Interest Allocation to Cash Balance Account



6





i

--------------------------------------------------------------------------------

4.5.



Tax Distributions



6



























ARTICLE V. PAYMENT OF BENEFITS



6















5.1.



Fully Vested Benefits



6



5.2.



Forfeitures



7



5.3.



Payment of Lump Sum



7



5.4.



Death Benefit



7



5.5.



Determination of Beneficiary



7















ARTICLE VI. FUNDING



8















6.1.



Unfunded Plan



8















ARTICLE VII. WITHHOLDING OF TAXES



8















7.1.



Tax Reporting



8



7.2.



Tax Withholding



8















ARTICLE VIII. PLAN ADMINISTRATOR



8















8.1.



Membership and Authority



8



8.2.



Delegation



9



8.3.



Information to be Furnished



9



8.4.



Plan Administrator's Decision Final



9



8.5.



Remuneration and Expenses



9



8.6.



Indemnification of Committee Member



9



8.7.



Resignation or Removal of Committee Member



9



8.8.



Interested Committee Member



10















ARTICLE IX. CLAIMS PROCEDURE



10















9.1.



Claim



10



9.2.



Denial of Claim



10



9.3.



Review of Claim



10



9.4.



Final Decision



10















ARTICLE X. AMENDMENTS OR TERMINATION OF THE PLAN



10











10.1.



General



10



10.2.



Amendments for Compliance with Laws



11



10.3.



Automatic Changes in Interest Rate and Mortality Assumptions



11















ARTICLE XI. MISCELLANEOUS



11











11.1.



Captions



11



11.2.



Company Action



11



11.3.



Company Records



11



11.4.



Evidence



12



11.5.



Gender and Number



12



11.6.



Governing Law



12







ii

--------------------------------------------------------------------------------

11.7.



Non-Assignability



12



11.8.



Participant Cooperation



12



11.9.



Successors



12



11.10.



Unsecured General Creditor



13



11.11.



Validity



13



11.12.



Waiver of Notice



13







iii

--------------------------------------------------------------------------------

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED

EFFECTIVE AUGUST 1, 2020



ARTICLE I.

HISTORY AND PURPOSE

Seaboard Corporation (the “Company”) adopted the Cash Balance Executive
Retirement Plan (the “Plan”) effective as of January 1, 2009.  The Company
previously adopted the Seaboard Corporation 409A Executive Retirement Plan (the
“SERP Plan”), amended and restated effective January 1, 2009.  The SERP Plan was
further amended and restated effective January 1, 2013.  Section 457A of the
Internal Revenue Code of 1986, as amended (the “Code”) provides for adverse tax
consequences to the employees of certain foreign affiliates of the Company
participating in the SERP Plan.  Accordingly, the Participants in the SERP Plan
listed on the Addendum A attached hereto were removed as Participants from the
SERP Plan, and became Participants under this Plan.  The purpose of this Plan is
to provide a supplemental retirement benefit to the Participants which is
substantially similar to the benefits that would have been provided to said
Participants under the SERP Plan.

The Plan was Amended and Restated effective January 1, 2013.  The Plan is now
further amended and restated as provided herein, effective August 1, 2020.

The Plan is intended to satisfy the requirements of Code Section 457A.  The Plan
shall be interpreted and administered in a manner consistent with this intent.

ARTICLE II.

DEFINITIONS

For the purpose of this Plan, the following words and phrases shall have the
meaning indicated, unless the context clearly indicates otherwise:

2.1.      Accrued Benefit  means a Participant’s benefit determined as of a
particular time under the provisions of this Plan.

2.2       Board  means the Board of Directors of Seaboard Corporation.

2.3.      Change of Control  means an event or transaction described below;
provided, however, an event or transaction described below will not be a Change
of Control for purposes of a payment event under the Plan unless it constitutes
a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Code Section 409A(a)(2)(A)(v):

(a)        The acquisition by any unrelated person or entity of more than fifty
percent (50%) of either the outstanding shares of common stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors;







--------------------------------------------------------------------------------

(b)        The sale to an unrelated person or entity of Company assets that have
a total gross fair market value of more than eighty-five percent (85%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such sale;

(c)        The acquisition, whether by reorganization, merger, consolidation,
purchase or similar transaction, by any person or entity or more than one person
or entity acting as a group of more than fifty percent (50%) of the outstanding
shares of stock of the Company or the combined voting power entitled to vote
generally in the election of directors of the Company or the entity in which the
Company was reorganized, merged or consolidated into;

(d)        The acquisition by any person or entity (other than by any descendant
of Otto Bresky, Senior or any trust established primarily for the benefit of any
descendant of Otto Bresky, Senior or any other related person (including
spouses) or entity) of more than fifty percent (50%) of either the membership
interests or the combined voting power of Seaboard Flour, LLC and SFC
Preferred LLC (or any successor-related companies) at any time when Seaboard
Flour, LLC and/or SFC Preferred LLC or any successor-related companies
collectively own fifty percent (50%) or more of the Company.

For purposes of determining whether there has been a Change of Control under
this Section 2.3, the attribution of ownership rules under Code Section 318(a)
shall apply.  Also for purposes of determining whether there has been a Change
of Control, “Company” means only Seaboard Corporation and any successors to the
business of Seaboard Corporation.

2.4.      Code  means the Internal Revenue Code of 1986, as amended from time to
time. References to any Section of the Internal Revenue Code shall include any
successor provision thereto.

2.5.      Committee  means the committee, if any, appointed to administer this
Plan pursuant to ARTICLE VIII.

2.6.      Company  means Seaboard Corporation, a Delaware corporation, and any
of its subsidiaries or affiliates that are participating in this Plan, and any
successors to the business of Seaboard Corporation and such participating
subsidiaries or affiliates.

2.7.      Disability  means a period in which the Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months; or (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan sponsored by the Company.

2.8.      Effective Date  means the effective date of this Plan, which is
August 1, 2020.





2

--------------------------------------------------------------------------------

2.9.      Eligible Spouse  means the spouse of a Participant to whom the
Participant was married on the date payment of the Participant’s vested Accrued
Benefit commences, or, if earlier, on the date of the Participant's death. The
length of the marriage prior to either of such dates shall not be taken into
consideration.

2.10.    Event Payment Date  has the meaning given to such term in Section 4.3.

2.11.    Market Interest Rate  shall mean for each Year the equivalent annual
rate of the Moody’s AA Long Term Corporate Bond Yield Index, as of the first day
of such Year in which the index is published, or such other rate which is
established by the Committee from time to time.

2.12.    Normal Retirement Date  means the first day of the calendar month
coinciding with or next following date the Participant attains age sixty-two
(62).

2.13.    Participant  means any individual who is designated as a Participant in
the Plan as provided in Section 3.1 and who has not ceased to be a Participant
under Section 3.2.

2.14.    Participation Date  means the date an employee becomes a Participant,
as provided in Section 3.1.  The Participation Date of each Participant shall be
stated on Addendum A.

2.15.    Plan  means the Seaboard Corporation Cash Balance Executive Retirement
Plan as set forth herein and as amended from time to time.

2.16.    Plan Administrator  means the Committee, if any, but if at any time
there is no Committee acting hereunder then the Plan Administrator will be
Seaboard Corporation.

2.17.    Plan Year or Year  means the twelve (12) month period beginning
January 1 and ending December 31.

2.18.    Related Company  means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company or any corporation or other entity with whom the Company is
considered a single employer under Code Section 414(c).

2.19.    Separation Date  means the date the Participant has a Separation from
Service.

2.20.    Separation from Service  means the Participant’s termination of
employment with the Company.  Whether a termination of employment has occurred
shall be determined based on whether the facts and circumstances indicate the
Participant and Company reasonably anticipate that no further services will be
performed by the Participant for the Company; provided, however, that a
Participant shall be deemed to have a termination of employment if the level of
services he or she would perform for the Company after a certain date
permanently decreases to no more than twenty percent (20%) of the average level
of bona fide services performed for the Company (whether as an employee or
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Company if the Participant has
been providing services to the Company for less than 36 months).  For this
purpose, a Participant is not treated as having a Separation from Service while
he or she is on a military leave, sick leave, or other bona fide leave of
absence, if the period of such leave does not exceed six (6) months, or if
longer, so



3

--------------------------------------------------------------------------------

long as the Participant has a right to reemployment with the Company under an
applicable statute or by contract.  Where used in this Section 2.21, the term
Company includes any Related Company.

2.21.    SERP Actuarial Value  means, with respect to each Participant, the
amount which would have been such Participant’s Actuarial Value under the SERP
Plan if Participant had remained a Participant in such SERP Plan through the
date as of which the SERP Actuarial Value is being determined pursuant to this
Plan, but with the following revisions:

(a)        Final Average Earnings shall, unless otherwise provided in an
agreement between the Participant and the Company, not exceed: (i) for Edward
Gonzalez, one hundred percent (100%) of his 2011 Earnings; and (ii) with respect
to any other Participant, one hundred fifty percent (150%) of such Participant’s
2011 Earnings.

(b)        Years of Accrual Service, with respect to post-Participation Date
Accrual Service, shall, unless otherwise provided in an agreement between a
Participant and the Company, be limited to twenty (20) Years of Accrual Service
from the Participation Date with respect to each respective Participant.

(c)        Actuarial Value shall mean the lump sum equivalent value as of the
date a Participant’s Accrued Benefit is being determined by using (i) the
average annual interest rate on 30-year Treasury securities, as specified by the
Commissioner of the Internal Revenue Service (the "Commissioner") for the
thirty-six (36) month period ending on November immediately preceding the Plan
Year in which such lump sum is being calculated; and (ii) the applicable
mortality table used for purposes of satisfying the requirements of Code
Section 417(e).

(d)        The Actuarial Value of each Tax Distribution pursuant to Section 4.5
below already made for such Participant shall be subtracted from the SERP
Actuarial Value.

2.22.    SERP Plan  means the Seaboard Corporation 409A Executive Retirement
Plan, adopted by Seaboard Corporation effective January 1, 1999, as amended and
restated effective January 1, 2009, but not including the amendments made which
are effective January 1, 2013.

2.23.    Year  means a calendar year.

2.24.    Years of Service  at any particular time means the Years of Service as
defined in the SERP Plan.

ARTICLE III.

PARTICIPATION

3.1.      Participation Date.  Those persons who are set forth on Addendum A
shall be Participants in the Plan on the Effective Date.  There will be no other
Participants in the Plan.



4

--------------------------------------------------------------------------------

Such employee’s Participation Date will be the date specified by the President
of Seaboard Corporation.

3.2.      Cessation of Participation.  A Participant will cease to be a
Participant when he no longer has an Accrued Benefit.

3.3.      Participation not Contract of Employment. The Plan does not constitute
a contract of employment, and participation in the Plan will not give any
Participant the right to continue in the employ of or provide services to the
Company, or interfere in any way with the right of the Company to terminate the
employment of the Participant or give any right or claim to any benefit under
the terms of the Plan unless such right or claim is specifically vested under
the terms of the Plan.

3.4.      SERP Plan. This Plan is provided to the Participants in lieu of any
benefit under the SERP Plan.  On the Effective Date, the Participants shall no
longer have any benefit under the SERP Plan, whether or not accrued or vested,
and in consideration of this Plan, such benefit and Participant’s rights under
said SERP Plan shall be terminated and void.

ARTICLE IV.

RETIREMENT BENEFITS

4.1.      Determination of Accrued Benefit.  A Participant’s Accrued Benefit is
a benefit payable in the form of a lump sum payment made on the date described
in Section 5.3 or Section 5.4 below, in an amount equal to the balance in the
Cash Balance Account as of the Event Payment Date (as defined in Section 4.3
below).  The Cash Balance Account for each Participant shall equal: (a) the SERP
Lump Sum Actuarial Value, as shown on Addendum B attached hereto; plus/minus
(b) the cumulative amount of all Annual Cash Balance Allocations made pursuant
to Section 4.2 below; plus/minus (c) the Final Cash Balance Account Allocation
made pursuant to Section 4.3 below; plus (d) the Interest Allocation made
pursuant to Section 4.4 below; less (e) the sum of all Tax Distributions made
pursuant to Section 4.5 below.

4.2.      Annual Allocation to Cash Balance Account.  Approximately thirty (30)
days prior to the end of each Year, the Company shall cause its actuary to
calculate the SERP Actuarial Value as of the year.  To the extent the SERP
Actuarial Value is more than the then Cash Balance Account (taking into account
the Interest Allocation and the Tax Distribution to be made pursuant to
Sections 4.4 and 4.5 below) (the “Deficiency”), there shall be added to the Cash
Balance Account an amount equal to the Deficiency.  To the extent the SERP
Actuarial Value is less than the then Cash Balance Account (taking into account
the Interest Allocation and the Tax Distribution, if any, to be made pursuant to
Sections 4.4 and 4.5 below) (the “Surplus”), there shall be deducted from the
Cash Balance Account an amount equal to the Surplus (the amount added to or
deducted from the Cash Balance Account pursuant to this Section 4.2 being
hereinafter referred to as the “Annual Cash Balance Allocation”).

4.3.      Final Cash Balance Account Allocation.  As soon as practicable after
the earliest to occur of: (a) the date for payment of the Accrued Benefit set
forth on Addendum A attached hereto; (b) a Participant’s Separation of Service;
(c) a Participant’s Disability; (d) a Participant’s death; or (e) a Change of
Control (each, an “Event Payment Date”), the Company shall cause its



5

--------------------------------------------------------------------------------

actuary to calculate the SERP Actuarial Value as of the Event Payment Date.  To
the extent the SERP Actuarial Value is more than the then Cash Balance Account
(taking into account the Interest Allocation to be made pursuant to Section 4.4
below) (the “Final Deficiency”), there shall be added to the Cash Balance
Account an amount equal to the Final Deficiency.  To the extent the SERP
Actuarial Value is less than the then Cash Balance Account (taking into account
the Interest Allocation to be made pursuant to Section 4.4 below) (the “Final
Surplus”), there shall be deducted from the Cash Balance Account an amount equal
to the Final Surplus (the amount being added to or deducted from the Cash
Balance Account pursuant to this Section 4.3 being hereinafter referred to as
the “Final Cash Balance Allocation”).

4.4.      Interest Allocation to Cash Balance Account.  Simple interest shall
accrue on the amount of the Cash Balance Account at the Market Interest Rate.
 Such interest shall be allocated to the account as of the end of each Year and
as of the Event Payment Date in connection with the Final Cash Balance
Allocation (the “Interest Allocation”).

4.5.      Tax Distributions.  To the extent there is an amount includible in
income by reason of Section 457A of the Code, the Company shall pay to each
Participant before the end of each Year an amount equal to the product of:
(a) the Tax Distribution Percentage (as defined below); and (b) the sum of the
Annual Cash Balance Allocation and the Interest Allocation for such Year
included in income under Section 457A of the Code, provided such sum is
positive, representing the estimated federal and state taxes the Participant
will incur as a result of said allocations (the “Annual Tax Distribution”).

In connection with any reporting of the SERP Lump Sum Actuarial Value as income
on the W-2 of a Participant pursuant to Section 7.1 below, the Company shall pay
to such Participant a payment of the Tax Distribution Percentage of the amount
of the SERP Lump Sum Actuarial Value, representing the estimated federal and
state income taxes the Participant will incur as a result of said reporting (the
"SERP Tax Distribution") (the sum of the Annual Tax Distributions and the SERP
Tax Distribution are collectively referred to as the “Tax Distributions”).  The
SERP Tax Distribution shall be made from Annual Cash Balance Allocations made
for Years of Accrual Service accruing after 2008.

For purposes of this Agreement, the Tax Distribution Percentage for each
Participant shall initially be as set forth on Addendum B.  The Company may
increase or decrease the Tax Distribution Percentage for any Year and
participant by a notice to each Participant.

ARTICLE V.

PAYMENT OF BENEFITS

5.1.      Fully Vested Benefits. A Participant will be fully vested in the
Participant’s Accrued Benefit upon the first to occur of:

(a)        The Participant’s Normal Retirement Date if the Participant is an
employee of the Company or a Related Company on the Participant’s Normal
Retirement Date; or



6

--------------------------------------------------------------------------------

(b)        The Participant’s Disability as determined by the Committee if such
disability occurs while the Participant is an employee of the Company or a
Related Company; or

(c)        The Participant’s death while the Participant is an employee of the
Company or a Related Company; or

(d)        The Participant’s completion of five Years of Service; or

(e)        A Change of Control.

5.2.      Forfeitures.  If the Participant does not have a vested Accrued
Benefit under the provisions of Section 5.1 upon the Participant’s Separation
Date, then the Participant’s Accrued Benefit will be forfeited.

5.3.      Payment of Lump Sum.  The Participant’s vested Accrued Benefit shall
be paid in a lump sum payment as soon as administratively feasible in accordance
with then applicable provisions of the Code upon the earlier of:  (a) the date
for payment of the Accrued Benefit set forth on Addendum A attached hereto;
(b) the Participant has a Separation from Service; (c) there has been a Change
of Control which occurs prior to the date the Participant has a Separation from
Service; or (d) the Participant incurs a Disability prior to the date the
Participant has a Separation from Service.  Payment of all or a portion of the
Accrued Benefit may be delayed by up to six (6) months in accordance with the
then applicable provisions of the Code.

5.4.      Death Benefit.  If the Participant dies prior to the lump sum payment
of Participant’s Accrued Benefit, then the Participant’s vested Accrued Benefit
will be paid to the Participant’s beneficiary as determined under Section 5.5 as
soon as practical after the Participant’s death in the form of a lump sum
payment.

5.5.      Determination of Beneficiary.  Each Participant from time to time may
designate any person or persons, trust, estate or charitable institution (who
may be designated concurrently or contingently) to whom the Participant’s vested
Accrued Benefit under the Plan will be paid if the Participant dies prior to the
lump sum payment of the Participant’s Accrued Benefit.  A beneficiary
designation will be effective only if filed in writing with the Plan
Administrator while the Participant is alive.  The Participant’s beneficiary
will be the beneficiary designated on the last such written designation filed by
the Participant prior to the Participant’s death.

If a Participant fails to validly designate a beneficiary, then the
Participant’s beneficiary will be the Participant’s Eligible Spouse, but if the
Participant is not survived by an Eligible Spouse then the Participant’s
beneficiary will be the personal representative of the Participant’s estate;
provided, however, if the Participant does not otherwise have a probate estate,
the Plan Administrator may pay the Participant’s vested Accrued Benefit to such
person or persons whom the Plan Administrator determines, in the Plan
Administrator’s sole and absolute discretion, would be the beneficiaries in a
probate proceeding, and the Plan Administrator shall have no liability to any
person for any such determination.



7

--------------------------------------------------------------------------------

ARTICLE VI.

FUNDING

6.1.      Unfunded Plan.  This Plan is an unfunded plan for income tax purposes
and for purposes of Title I of ERISA.  With the approval of the President or the
Board, the Company may from time to time deposit assets in a trust established
by the Company that is subject to the creditors of the Company but which assets
must otherwise be used for the purpose of paying Accrued Benefits hereunder.  In
the event of a Change of Control, the Company will, as soon as practical
following such Change of Control, deposit or cause to be deposited in such trust
an amount sufficient (as determined by the Company’s actuary for its Pension
Plan) to pay all vested Accrued Benefits of the Participants as determined as of
the first day following such Change of Control, to the extent such amounts are
not payable within ninety (90) days of the Change in Control.

ARTICLE VII.

WITHHOLDING OF TAXES

7.1.      Tax Reporting.  The W-2 prepared by the Company for Participants for
each Year (and after the Event Payment Date) shall report the Annual Cash
Balance Allocation (Final Cash Balance Allocation) and the Interest Allocation
pursuant to Section 4.4 above, provided the net amount of said allocations is
positive, to the extent such inclusion in income is required by Section 457A of
the Code or otherwise.  Notwithstanding the foregoing, a W-2 will not include
any allocation pursuant to this Plan as income for a Participant until the
Participant is fully vested in the Plan, and the W-2 for the Year in which the
Participant becomes vested shall report all income through the end of the Year
in which the Participant becomes vested.

In the event a Participant’s Accrued Benefit has not been paid to such
Participant before December 31, 2017, then the W-2 for such Participant for the
year ended December 31, 2017 shall report as income the SERP Lump Sum Actuarial
Value, to the extent such reporting is required by Section 457A of the Code.

7.2.      Tax Withholding.  The Company has the right to retain and withhold
from any payment of benefits hereunder the amount of taxes required by any
government to be withheld or otherwise be deducted and paid with respect to such
payment.

ARTICLE VIII.

PLAN ADMINISTRATOR

8.1.      Membership and Authority. The Board will appoint, or delegate the
appointment of, a Committee to act as Plan Administrator.  In the event a
Committee is acting as Plan Administrator, the Committee shall act by a majority
of its members uninterested except to the extent it has delegated
responsibilities hereunder.  The Plan Administrator shall have the following
powers, rights and duties in addition to those vested in it elsewhere in the
Plan:

(a)        To adopt such rules of procedure and regulations as, in its opinion,
may be necessary for the proper and efficient administration of the Plan and as
are consistent with the provisions of the Plan.



8

--------------------------------------------------------------------------------

(b)        To enforce the Plan in accordance with its terms and with such
applicable rules and regulations as may be adopted.

(c)        To construe and interpret the Plan in the Plan Administrator’s sole
discretion, and to determine all questions arising under the Plan, including the
power to determine the rights of Participants and their beneficiaries and the
amount of their respective benefits.

(d)        To maintain and keep adequate records concerning the Plan and
concerning its proceedings and acts in such form and detail as the Plan
Administrator may decide.

(e)        To direct all payments of benefits under the Plan.

8.2.      Delegation.  In exercising its authority to control and manage the
operation and administration of the Plan, the Plan Administrator may employ
agents and counsel (who may also be employed by the Company) and delegate to
them such powers as the Plan Administrator deems desirable.

8.3.      Information to be Furnished.  The Company shall furnish the Plan
Administrator or its delegees such data and information as may be required. The
records of the Company as to an employee's or Participant's period of
employment, Separation from Service and the reason therefore, leave of absence
and compensation will be conclusive on all persons unless determined to be
incorrect.

8.4.      Plan Administrator's Decision Final.  Any interpretation of the Plan
and any decision on any matter within the discretion of the Plan Administrator
made in good faith is binding on all persons. A misstatement or other mistake of
fact shall be corrected when it becomes known, and the Plan Administrator shall
make such adjustment on account thereof as it considers equitable and
practicable.

8.5.      Remuneration and Expenses.  No remuneration shall be paid to the Plan
Administrator (or any Committee member) for services hereunder.  All expenses of
the Plan Administrator (or a Committee member) incurred in the performance of
the administration of the Plan shall be reimbursed by the Company.

8.6.      Indemnification of Committee Member.  The Committee and the individual
members thereof shall be indemnified by the Company against any and all
liabilities, losses, costs, and expenses (including fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or the members by reason of the performance of a Committee
function if the Committee or such members did not act dishonestly or in willful
or negligent violation of the law or regulations under which such liability,
loss, cost or expense arises.

8.7.      Resignation or Removal of Committee Member.  A Committee member may
resign at any time by giving ten (10) days’ advance written notice to the
Company and the other Committee members. The Company may remove a Committee
member by giving advance written notice to him or her, and the other Committee
members.



9

--------------------------------------------------------------------------------

8.8.      Interested Committee Member.  A member of the Committee may not decide
or determine any matter or question concerning his or her own benefits under the
Plan.

ARTICLE IX.

CLAIMS PROCEDURE

9.1.      Claim.  Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee which shall respond in writing as soon
as practicable.

9.2.      Denial of Claim.  If the claim or request is denied, the written
notice of denial shall be made within ninety (90) days of the date of receipt of
such claim or request by the Committee and shall state:

(a)        The reason for denial, with specific reference to the Plan provisions
on which the denial is based.

(b)        A description of any additional material or information required and
an explanation of why it is necessary.

(c)        An explanation of the Plan's claim review procedure.

9.3.      Review of Claim.  Any person whose claim or request is denied or who
has not received a response within ninety (90) days may request review by notice
given in writing to the Committee within sixty (60) days of receiving a response
or one hundred fifty (150) days from the date the claim was received by the
Committee. The claim or request shall be reviewed by the Committee who may, but
shall not be required to, grant the claimant a hearing. On review, the claimant
may have representation, examine pertinent documents, and submit issues and
comments in writing.

9.4.      Final Decision.  The decision on review shall normally be made within
sixty (60) days after the Committee's receipt of a request for review. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days after the Committee's receipt of a request for review.  The decision shall
be in writing and shall state the reasons and relevant plan provisions. All
decisions on review shall be final and bind all parties concerned.

ARTICLE X.

AMENDMENTS OR TERMINATION OF THE PLAN

10.1.    General.  The Board may, at any time or times, amend the Plan, pursuant
to written resolution adopted by the Board; provided, however, no amendment
shall be effective to decrease or adversely affect the (i) amount of any
Participant’s Accrued Benefit as of January 1, 2013; (ii) the benefit that will
accrue or be paid to such Participant; or (iii) subject to the last sentence of
Section 10.3, the lump sum value of any Accrued Benefit under the Plan, unless
the Participant agrees to such amendment, and no amendment may relieve the
Company of its obligations under ARTICLE IV unless all of the Participants agree
to such amendment.  If, without a Participant’s



10

--------------------------------------------------------------------------------

consent, any amendment adversely affects or reduces a Participant’s Accrued
Benefit as of January 1, 2013, or in any way reduces the benefit that will
accrue or be paid to the Participant under the Plan, then such purported
amendment shall not apply to such Participant and the Plan provisions as in
effect immediately before such amendment shall remain in effect for such
Participant.

10.2.    Amendments for Compliance with Laws.  In addition to the preceding
amendment authority of the Board, the appropriate officers of the Company are
authorized to amend the Plan from time to time as they deem advisable for
purposes of complying with any provisions of the Internal Revenue Code and
Treasury Regulations and any other guidance issued by the Secretary of the
Treasury; provided, however, in the event an amendment is made by the Board, the
Committee or an authorized officer in order to conform the Plan to applicable
changes in law which amendment results in a reduction to the Accrued Benefit or
the benefit that will accrue or be paid to any Participant, the Company shall
establish an alternative provision or plan that will provide benefits to such
Participants that are substantially equal to the benefits reduced in this Plan
as a result of such amendment.  To be certain, if any such amendment to the Plan
is made to conform the Plan to applicable law and this results in an increase in
the federal, state or local income taxes payable upon receipt of the Accrued
Benefit, the Company shall not establish an alternative provision or plan that
will pay or reimburse Participants for such taxes.

10.3.    Automatic Changes in Interest Rate and Mortality Assumptions.
 Notwithstanding any of the foregoing provisions in this ARTICLE X, it is
understood that, as the formula to calculate a benefit under the SERP Plan and
thus hereunder contains certain interest rate and mortality assumptions, which
change from time to time, changes to such interest rate (such as an increase in
the 30-year Treasury securities rate) or mortality assumptions which are
otherwise in accordance with the SERP Plan as of January 1, 2013 but which may
result in a reduction in absolute (but not actuarial) benefits are not
considered to decrease or adversely affect the amount of a Participant’s Accrued
Benefit.

ARTICLE XI.

MISCELLANEOUS

11.1.    Captions.  The captions of articles, sections, paragraphs and
subparagraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

11.2.    Company Action.  Except as may be specifically provided herein, any
action required or permitted to be taken by the Company may be taken on behalf
of the Company by the President of the Company.

11.3.    Company Records.  Records of the Company as to an employee's or
Participant's period of employment, Separation from Service and the reason
therefore, leaves of absence, reemployment and compensation will be conclusive
on all persons, unless determined by the Plan Administrator to be incorrect.



11

--------------------------------------------------------------------------------

11.4.    Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and may be signed, made or presented by the
proper party or parties.

11.5.    Gender and Number.  Where the context permits, words in the masculine
gender shall include the feminine and neuter genders, the plural shall include
the singular, and the singular shall include the plural.

11.6.    Governing Law.  Except to the extent governed by ERISA, the provisions
of this Plan shall be construed and interpreted according to the laws of the
state of Delaware.

11.7.    Non-Assignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly hereby declared to be unassignable and
nontransferable.  No part of the amounts payable shall, prior to actual payment,
be subject to seizure or separation for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant's or another
person's bankruptcy or insolvency.

11.8.    Participant Cooperation.  A Participant will cooperate with the Company
by furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder and such other action as may be
requested by the Company.

11.9.    Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns.  The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.



12

--------------------------------------------------------------------------------

11.10.  Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors, and assigns will have no secured interest or claim in any property
or assets of the Company whether or not such assets are held in a trust that may
be used for the purpose of paying benefits hereunder.  For purposes of the Plan,
any and all of the Company's assets shall be, and remain, the general,
unpledged, assets of the Company. The Company's obligation under the Plan shall
be merely that of an unfunded and unsecured promise of the Company to pay money
in the future.  No Company shall have any obligation under this Plan with
respect to individuals other than that Company's employees.

11.11.  Validity.  In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

11.12.  Waiver of Notice. Any notice required under the Plan may be waived by
the person entitled to notice.

The Company hereby agrees to the provisions of this Plan, and, in Witness
Thereof, the Company causes this Agreement to be executed on this 22nd day of
September, 2020.



SEABOARD CORPORATION









By:

/s/ Robert L. Steer





President











13

--------------------------------------------------------------------------------

ADDENDA



TO

SEABOARD CORPORATION

CASH BALANCE EXECUTIVE RETIREMENT PLAN,

AMENDED AND RESTATED

EFFECTIVE AUGUST 1, 2020



Following is a list of the Addenda to the Seaboard Corporation Cash Balance
Executive Retirement Plan, Amended and Restated Effective August 1, 2020, which
is filed with the Securities and Exchange Commission (“SEC”). Seaboard
Corporation (“Seaboard”) undertakes to provide to the SEC the Addenda, as
requested, subject to Seaboard’s right to request confidential treatment under
the Freedom of Information Act.



Addendum A – Participants

Addendum B – Lump Sum Actuarial Value (as of January 1, 2009)

14

--------------------------------------------------------------------------------